USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: V1 3] ao

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HERMELINDO TENDILLA, ET AL.,

Plaintiffs,
18-CV-8900 (ALC)
-against-
ORDER OF REFERENCE
PEARLSTONE RESTAURANT, LLC ET AL.,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the Parties’ joint letter requesting an adjournment of the final
fairness hearing currently scheduled for January 28, 2020. ECF No. 63. The Parties’ request is
hereby GRANTED and the fairness hearing is ADJOURNED to March 11, 2020 at 10:00 a.m.
The Parties should proceed according to the proposed amended schedule in their letter motion.

ECF No. 63.
SO ORDERED.

Dated: January 13, 2020
New York, New York iy yp, 1

‘HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
